Citation Nr: 1017307	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as depression and anxiety.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to 
July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

In January 2007, the Veteran withdrew his claims relating to 
an increased rating for tuberculosis and service connection 
for hepatitis C, thus these issues are not before the Board 
at this time.

The Board notes that service connection for a nervous 
disorder was denied by the RO in a February 1975 prior final 
rating decision.  However, the record contains no notice of 
that determination with appellate rights.  Thus, the Board 
has considered the Veteran's claim for service connection for 
an acquired psychiatric disorder claimed as depression and 
anxiety on a de novo basis.  

The issues of entitlement to service connection for bilateral 
hearing loss, depression and anxiety, and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a final August 1974 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss.

2.  The additional evidence received since the August 1974 RO 
decision is new and material and does raise a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The August 1974 RO decision, which denied the claim for 
service connection for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated January 2005 was sent to the Veteran in 
accordance with the notice provisions of the VCAA.  
38 U.S.C.A. §  5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision.

The Board acknowledges that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
With respect to new and material evidence claims, VA must 
notify a claimant of the evidence and information that is 
necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1) (2008); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, VCAA notice must include an 
explanation of the meaning of both "new" and "material" 
evidence, and must describe the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently shown at the time of the prior 
final denial.  

The Board notes that the January 2005 letter did not satisfy 
the criteria set forth in Kent, supra.  However, in light of 
the favorable decision to reopen the Veteran's claim 
regarding service connection for a bilateral hearing loss, 
herein, the Board finds that any deficiency in complying with 
VCAA concerning a reopened claim is harmless error and that 
no useful purpose would be served by remanding the appeal to 
the RO in this regard.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, supra.

New and Material Evidence

Historically, service connection for bilateral hearing loss 
was denied in an August 1974 rating decision.  This decision 
was not appealed and became final.  38 U.S.C.A. §  7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2009).  

In this case, the RO has determined that new and material 
evidence sufficient to reopen the previously denied claim had 
been received.  See April 2005 rating decision and March 2006 
statement of the case.  However, the Board is required to 
address this particular issue (e.g., the new and material 
claim) in the first instance.  The Board has the jurisdiction 
to address a new and material issue and to reach the 
underlying de novo claim.  If the Board determines that new 
and material evidence has not been received, the adjudication 
of the particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has already determined that new and 
material evidence has been received sufficient to reopen the 
Veteran's previously denied claim for service connection for 
bilateral hearing loss, the Board will proceed, in the 
following decision, to adjudicate this issue on appeal in the 
first instance. 

A decision by the Board or RO shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1100, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must 
review all of the evidence submitted since the last final 
disallowance to determine whether the Veteran's claims for 
service connection should be reopened and readjudicated.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

At the time of the August 1974 rating decision, the evidence 
of record included the Veteran's form DD 214 and service 
treatment records.  The Veteran's form DD 214 shows that he 
trained as a sharpshooter with M-16 rifles.  Service 
treatment records show evidence of a hearing loss at service 
entrance and discharge.  Additionally, the records show 
treatment for bilateral ear infections, congestion and pain.

Audiometric testing on a December 1971 preinduction 
examination report showed the following decibel levels at 
specified frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
X
10
LEFT
25
20
20
X
10

Although there is no evidence of hearing loss under 38 C.F.R. 
§ 3.385, the United States Court of Appeals for Veteran's 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that higher threshold levels 
revealed some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).  
Thus, there is evidence of some degree of hearing loss, 
bilaterally, at service entrance.

Service treatment records show numerous complaints of, and 
treatment for, bilateral 


ear infection and congestion with pain and reduced hearing.  
An April 1972 audiological examination showed decibel levels 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
45
X
25
LEFT
20
10
10
X
10

These findings show evidence of a hearing loss for VA 
purposes, in accordance with 38 C.F.R. § 3.385, in the right 
ear.  

A June 1972 discharge examination showed decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
25
30
LEFT
30
20
20
20
10

These findings show evidence of a hearing loss in the right 
ear, in accordance with 38 C.F.R. § 3.385, and some degree of 
hearing loss in the left ear, per Hensley, supra.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  The August 1974 rating decision denied service 
connection for bilateral hearing loss, in essence, because 
the Veteran's entrance examination showed evidence of mild to 
moderate defective hearing and the Veteran had only four 
months of service.  

The evidence of record since the August 1974 rating decision 
includes post-service treatment for bilateral hearing loss, 
to include evidence of a right ear surgery.  

VA audiology reports, from 2005 to 2007, show treatment for a 
moderate to severe bilateral hearing loss and use of hearing 
aids.  The records also show a history of surgery on the 
right ear drum (in 1980s or 1990s); however, the surgery 
reports have not been associated with the claims file.  See 
September 2004 and November 2005 VA treatment records. 

The Board notes that:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years after 
separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385.... For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable 
to intercurrent causes.

Hensley v. Brown, 5 Vet. App. at 159 (quoting from a brief of 
the VA Secretary).

The VA audiology reports are considered "new" because they 
show evidence of a current hearing loss as well as evidence 
of continued treatment for hearing loss since service 
discharge.  This evidence has not previously been submitted 
and is "material" because, when taken together with prior 
evidence of record showing evidence of a hearing loss at 
service entrance and a shift in hearing at discharge, 
suggests a possible favorable nexus to service and as such, 
raises a reasonable probability of substantiating the 
Veteran's claim.  See 38 C.F.R. § 3.156.  Accordingly, the 
Board finds that new and material evidence has been 
submitted.  Therefore, the claim is reopened.  




ORDER

New and material evidence having been received, the request 
to reopen the claim for service connection for bilateral 
hearing loss is granted.  



REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the remaining issues on 
appeal.

The Veteran contends that his bilateral hearing loss, 
tinnitus, and depression and anxiety are related to service.

With regard to bilateral hearing loss, as noted above, the 
evidence shows the Veteran entered service with defective 
hearing bilaterally.  Service records show treatment for ear 
congestion, infection and complaints of hearing loss and the 
service discharge report showed what appears to be a shift in 
the Veteran's hearing since service entrance.  Post-service 
records show continued treatment for bilateral hearing loss.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  As previously noted herein, 
the report of the service enlistment examination reflects 
defective hearing at that time.  Thus, the record shows 
evidence of a possible preexisting hearing loss upon service 
entrance.  

As no VA examination has been offered regarding the 
relationship between the Veteran's bilateral hearing loss and 
service, to include aggravation of a preexisting hearing 
loss, a VA examination is needed in order to obtain a 
complete and accurate picture of the Veteran's current mental 
condition and whether such condition is related to service.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Significantly, treatment records indicate that the Veteran 
underwent a surgery on his right ear drum in the 1980s or 
1990s.  The surgery records have not been associated with the 
claims file, thus these records must be obtained in 
accordance with VA's duty to assist.  See Ivey v. Derwinski, 
2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records must be located and 
associated with the claims file.  The Board finds that once 
the additional evidence is added to the record, the Veteran 
should be afforded an examination in compliance with VA's 
duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Regarding the claim of service connection for tinnitus, the 
Board notes current treatment for and a diagnosis of 
bilateral tinnitus.  See February and March 2007 VA treatment 
records.  No medical opinion has been offered regarding a 
possible relationship between the Veteran's tinnitus and 
service. 

With regard to depression and anxiety, the Veteran contends 
that he has experienced depression and anxiety since service.  
Service treatment records show that on preinduction 
examination, the Veteran reported he was worried, nervous, 
and depressed; a verified history of irritable bowel syndrome 
was noted.  The Veteran also reported that he attempted 
suicide by overdose in 1970, prior to service entrance.  He 
was noted to have been hospitalized as age 12 for "nerves" 
(suicide gesture).  The Veteran reported that he had been a 
patient of Dr. William Rouff in New Albany, Indiana.  On 
preinduction examination in December 1971, the examiner noted 
that the Veteran's psychophysiological gastrointestinal 
disease was controlled, and he was found fit for duty.  
Service records also show that the Veteran was diagnosed with 
chronic, severe, passive-dependant personality disorder and 
discharged from service in June 1972.  It was noted that the 
Veteran manifested the disorder by daily sick call visits and 
an inability to adjust to Army life.  No significant mental 
illness was indicated on the disposition form.  On June 1972 
separation examination, the Veteran again reported a history 
of having been seen at age 12 or 13 for nerves but he did not 
remember the doctors or hospitals.  He did report that in 
July 1971 he had been hospitalized at Floyd Memorial Hospital 
in New Albany, Indiana for irritable bowel syndrome and 
reported that he had been seen by Dr. Willliam Rouff.

Post-service records show treatment for and a diagnosis of 
depression and anxiety with adjustment disorder.  See VA 
treatment records from 2004 to 2007.  In a June 2004 VA 
treatment record, the Veteran reported a history of sexual 
and physical abuse, presumably prior to service.  The Board 
notes that no medical opinion has been offered regarding the 
relationship between the Veteran's psychiatric disorder and 
service, to include aggravation of a preexisting psychiatric 
disorder.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Based on the evidence above, the Board finds a VA examination 
necessary in order to determine whether the Veteran's current 
bilateral hearing loss, tinnitus and psychiatric disorder, to 
include depression and anxiety, are related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  As this case presents certain medical questions 
which cannot be answered by the Board, a VA examination must 
be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  In this 
regard, the evidence of record shows hearing loss prior to 
and during service as well as continued treatment for hearing 
loss and tinnitus post service.  Additionally, the evidence 
shows symptoms of a possible psychiatric disorder prior to 
and during service as well as post-service treatment for 
depression and anxiety.  However, no VA examination has been 
offered regarding the relationship between the Veteran's 
bilateral hearing loss, tinnitus and/or psychiatric disorder 
and service, to include aggravation of a preexisting hearing 
loss and psychiatric disorder.  Thus, a VA examination is 
necessary in this regard.  See 38 C.F.R. § 3.159(c)(4); see 
also Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers (both VA and 
private) who have treated him for his 
bilateral hearing loss/ tinnitus since 
discharge from service.  Specifically, 
the RO/AMC should request all right ear 
surgery records from the 1980s and 1990s.  

The RO/AMC should also ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated 
him for a mental disorders or nerves 
prior to and since service.  A specific 
request should be made for information 
regarding the Veteran's hospitalization 
at Floyd Memorial Hospital in July 1971, 
the Veteran's treatment by Dr. William 
Rouff, in New Albany, Indiana, and 
regarding hospitalization following the 
Veteran's suicide attempt at age 12 or 
13.  

After securing the necessary release, the 
RO/AMC should obtain any records which 
are not duplicates of those contained in 
the claims file.  If these records are 
unable to be located, it should be so 
noted in the claims file and the Veteran 
should be provided the opportunity to 
submit such records.

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine 
the nature and etiology of his bilateral 
hearing loss and tinnitus.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  

As to the claim for service connection 
for hearing loss, the examiner is asked 
to opine as to:

a).  whether there is clear and 
unmistakable evidence that the 
Veteran's bilateral hearing loss pre-
existed service, and

b).  if so, whether there is clear and 
unmistakable evidence that the 
Veteran's preexisting bilateral hearing 
loss was NOT aggravated beyond its 
natural progression during his active 
duty.  

[Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted 
with temporary or intermittent flare-
ups of symptomatology.]  

c).  If it is not clear and unmistakable 
that the Veteran's hearing loss 
preexisted his military service and was 
not aggravated in service, is it at least 
as likely as not (50 percent or better 
probability) that the Veteran's bilateral 
hearing loss had its onset in military 
service.  


d).  Regarding the Veteran's claim for 
tinnitus, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that the Veteran's tinnitus 
had its onset in military service.  

3.  The Veteran should also be afforded a 
VA psychiatric examination.  The purpose 
of the evaluation is to determine the 
etiology of any psychiatric disability, 
to include anxiety and depression.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished.  

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  If there 
are different psychiatric disorders, the 
examiner should attempt to reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  

The examiner should express an opinion as 
to:

a).   whether it is at least as likely as 
not (50% probability or greater) that a 
current psychiatric disability, to 
include anxiety and depression, is 
etiologically related to the Veteran's 
military service.  

b).  whether there is clear and 
unmistakable evidence that the Veteran's 
psychiatric disability, to include 
anxiety and depression, preexisted 
service, and 

c).  if so, whether there is clear and 
unmistakable evidence that the Veteran's 
preexisting psychiatric disorder was NOT 
aggravated beyond its natural progression 
during his active duty.  

d).  If a personality disorder is found 
to has preexisted the Veteran's military 
service, the examiner should indicate 
whether the record reflect that any 
current psychiatric disorder was 
superimposed on the personality disorder 
in service.

All clinical findings and reasons that 
form the basis of the opinions should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to this matter, he should so 
state and explain why.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  If 
no psychiatric disability is found, it 
should be so stated.  

4.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claims 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


